DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, claim 1 recites in part “a sensor layer below the display module for detecting light reflected from the display module.”  This claim language fails the written description requirement because the display module does not operate to reflect any light to the sensor layer.  Instead, it appears that Applicant’s disclosure contemplates that light that is emitted by the display module is reflected from a touch object such as a user’s finger to the sensor layer.  Therefore, there would be an undue burden to practice the invention as claimed.
Claims 16 and 19 suffer from a similar infirmity as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, claim 1 recites in part “a sensor layer below the display module for detecting light reflected from the display module.”  As discussed above, it appears that Applicant’s disclosure contemplates that light that is emitted by the display module is reflected from a touch object such as a user’s finger to the sensor layer.  Consequently, this claim language fails to particularly point out and distinctly claim what Applicant regards as his invention.
For compact prosecution purposes, Examiner will interpret Applicant’s claim language to mean “a sensor layer below the display module for detecting light emitted by the display module that is reflected from a user’s finger touching a window surface.”
Claims 16 and 19 suffer from a similar infirmity as claim 1.
Also, as to claim 1, claim 1 there is a lack of antecedent basis for the second recitation of “a sensor layer.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Fan (US 2020/0026896 A1, Published January 23, 2020).
As to claim 1, Fan discloses a display device, comprising: 
a display module (Fan at Fig. 1, display panel module D); and 
a sensor layer below the display module for detecting light reflected from the display module (Fan at Fig. 1, image sensor 20), and comprising: 
a base layer (Fan at Fig. 1, substrate 10); 
a sensing layer on the base layer and comprising a sensing element that detects the light (Fan at Fig. 1, image sensor 20 is disposed on substrate 10; ¶ [0017]); and 
an optical pattern layer between the sensing layer and the display module (Fan at Fig. 1, collimating layer 30), and comprising 
a light-shield section defining openings arranged at intervals in a plan view, and transmission sections respectively located in the openings (Fan at Figs. 1, 4 collimating layer including collimating holes 31; ¶ [0020]).
As to claim 2, Fan discloses the display device of claim 1, wherein the light-shield section encloses the transmission sections in a plan view and does not overlap the transmission sections (Fan at Figs. 1, 4; ¶ [0020]-[0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2020/0026898 A1, Published January 23, 2020).
As to claim 3, Fan discloses the display device of claim 2.
Fan does not expressly disclose that each of the transmission sections comprises a first organic material that allows the light to pass therethrough, and wherein the light-shield section comprises a second organic material that absorbs the light.
However, Examiner takes an official notice that light collimating structures made of materials such as polycarbonate, photoresist, or carbon black, which are all organic, are well-known in the art.  In view the officially noticed facts, it would be obvious to a person of ordinary skill to provide a collimating structure composed of polycarbonate for the transmissive areas and carbon black of photo resist light blocking areas for the well-known purpose of collimating light.
Claims 8, 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2020/0026898 A1, Published January 23, 2020) in view of Lin (US 2019/0157337 A1, Published May 23, 2019).
As to claim 8, Fan discloses the display device of claim 1…. wherein the sensor layer comprises a detection area overlapping the active area (Fan at Fig. 1)
Fan does not expressly disclose that the display module comprises an active area, and a peripheral area adjacent to the active area.
However, Lin does disclose that  the display module comprises an active area, and a peripheral area adjacent to the active area (Lin at Fig. 1, display panel 104 corresponds to an active area and bezel 106 corresponds to a peripheral area adjacent to the active area).
Fan discloses a base touch input device upon which the claimed invention is an improvement.  Lin discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Fan the teachings of Lin for the predictable result of enhancing SNR of incident light received by optical sensors during a biometric detection (Lin at ¶ [0013]).
As to claim 9, the combination of Fan and Lin discloses the display device of claim 8, wherein the detection area comprises a sensing area overlapping the sensing element, and a non-sensing area enclosing the sensing area (Lin at Figs. 1-2, sensing region 108 is surrounded by display area 104), and 
wherein each of the transmission sections overlaps the sensing area (Fan at Figs. 1-2).
As to claim 12, the combination of Fan and Lin discloses the display device of claim 9.
The combination does not disclose that the sensor layer further comprises an anti-electrostatic layer located on the light-shield section, the anti-electrostatic layer overlapping the non-sensing area.
However, Examiner takes an official notice that anti-static or ESD layer on touch input devices is well-known in the art.  In view of the officially notice facts, it would be obvious to a person of ordinary skill to provide an anti-static or ESD layer for the well-known purpose of dissipating charges that would otherwise destroy fingerprint camera or distort the fingerprint captured.
As to claim 13, Fan discloses the display device of claim 1.
Fan does not disclose an infrared filter between the display module and the sensor layer.
However, Lin does disclose an infrared filter between the display module and the sensor layer (Lin at ¶ [0059] discloses “the light conditioning layer includes a collimator and an infrared light filter….  In an embodiment, the infrared light filter is between the touch display panel and the collimator. In an embodiment, the infrared light filter is between the collimator and the image sensing layer.”).
Fan discloses a base touch input device upon which the claimed invention is an improvement.  Lin discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Fan the teachings of Lin for the predictable result of enhancing SNR of incident light received by optical sensors during a biometric detection (Lin at ¶ [0013]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2020/0026898 A1, Published January 23, 2020) in view of Ko (US 2019/0095674 A1, Published March 28, 2019).
As to claim 14, Fan discloses the display device of claim 1, wherein the display module comprises: 
a base substrate having a pixel area, and a light-shield area adjacent to the pixel area (Ko at Figs. 5-6, first substrate 111, and light transmission regions LTP are analogous to light-shield area adjacent to pixels); and 
a display element layer on the base layer, and comprising an emission layer overlapping the pixel area (Ko at Figs. 5-6, light emitting elements EL in pixels PXL), and 
wherein the transmission sections overlap the light-shield area (Ko at Figs. 5B, 6B).
Fan discloses a base touch display device upon which the claimed invention is an improvement.  Ko discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Fan the teachings of Ko for the predictable result of enabling a fingerprint sensor to be configured without a separate external light source and which can increase the amount of light received by a photosensor (Ko at ¶ [0006]).
As to claim 15, the combination of Fan and Ko discloses the display device of claim 1, wherein the optical pattern layer further comprises a mask pattern on the transmission sections, and wherein the mask pattern does not overlap the light-shield section (Ko at Figs. 5-6, light guiding layer 300; ¶ [0109], [0112]). 

Allowable Subject Matter
Subject to the 35 USC 112(a) and 112(b) rejections asserted above, claims 4-7, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Subject to the 35 USC 112(a) and 112(b) rejections asserted above, claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, none of the prior art found by the Examiner discloses the claimed aspects of:  an etch stop layer between the sensing element and the optical pattern layer.

As to claim 10 none of the prior art found by the Examiner discloses the claimed aspects of: wherein the light-shield section overlaps the non-sensing area, and wherein the optical pattern layer further comprises an auxiliary transmission section overlapping the non-sensing area.

As to claim 16 none of the prior art found by the Examiner discloses the claimed aspects of:  a display device, comprising: 
a display module; and 
an optical sensor below the display module for detecting light reflected from the display module, and comprising: 
a base layer; 
a sensing layer on the base layer, and comprising a sensing element that detects the light; an optical pattern layer between the sensing layer and the display module, and comprising a light-shield section in which openings are arranged at an interval in a plan view, and transmission sections respectively located in the openings and enclosed by the light-shield section in a plan view; and 
an etch stop layer between the sensing layer and the optical pattern layer.

As to claim 19 none of the prior art found by the Examiner discloses the claimed aspects of:  a method of fabricating a display device, the method comprising: 
forming an optical sensor; and attaching the optical sensor through an adhesive member to a display module, 
wherein forming the optical sensor comprises: preparing a base layer; forming, on the base layer, 
a sensing element that detects light reflected from the display module; 
forming, on the base layer, 
an insulation layer comprising an inorganic material and covering the sensing element; 
forming an etch stop layer on the insulation layer and overlapping the sensing element; 
forming, directly on the etch stop layer, transmission sections comprising a first organic material; and 
forming, directly on the etch stop layer, a light-shield section comprising a second organic material, and not overlapping the transmission sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/04/2022